Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
a la cual se une el Juez Presidente Señor Trías Moñge.
San Juan, Puerto Rico, a 27 de junio de 1979
Disiento por entender que se cometió el error señalado en el segundo apuntamiento y que ello debe motivar la revocación de las sentencias apeladas.
El incidente a que este señalamiento se refiere fue la culminación de varios incidentes anteriores que reflejan algo muy común durante la ventilación de juicios criminales, particularmente aquellos celebrados ante jurado. Abogados y fiscales son vehementes en sus planteamientos de derecho, se formulan y se resuelven objeciones en un ambiente tenso, y los ánimos de todos, incluyendo a veces al propio juez, se van caldeando. Esto es particularmente así en casos por asesinato en primer grado, delito que apareja mandatoriamente la pena de reclusión perpetua, máximo castigo que puede imponerse a un acusado en esta jurisdicción.
Aquí se imputaba al apelante un asesinato en primer grado, una tentativa de asesinato y una infracción del Art. 8 de la Ley de Armas, por hechos ocurridos la noche del 31 de diciembre de 1976 al 1 de enero de 1977. Con motivo de la despedida de año, Roberto Pérez Díaz visitó la casa de Ana *874Becerra para llevarle una parranda. Al rato llegó Eduardo Rivera Carmona, ahora apelante, quien mantenía relaciones amorosas íntimas con Ana. Tanto Roberto Pérez Díaz como Eduardo Rivera Carmona estaban tomados. Pérez Díaz, quien advino occiso poco después, tenía una concentración de 0.25% de alcohol en la sangre. El apelante, según el testimonio de Ana, estaba borracho. A instancias del apelante, ambos subieron a la casa y en su segunda planta se suscitó entre ellos una discusión que catalogó Ana de acalorada, de que se formó un “revolú”. A continuación su narración del incidente, que tomo de la ponencia del Tribunal:
“Que primero subió Roberto la escalera de la segunda planta y después Eduardo. Que Gladys y la niña Amina, ya estaban en su cuarto. Que ella cogió miedo y se fue para el cuarto de Gladys y tiró cerrojo. Que cogió miedo por la forma en que Eduardo y Roberto venían discutiendo. Que como ella no quería abrir la puerta, E duardo le entró a patadas y puñetazos a la misma y que le gritaba ‘abre, abre’ insistentemente, pero ella no quería abrir porque tenía miedo con el revolú, según ella, que se había formado en el pasillo. Ella, a insistencias de Gladys abrió la puerta. Que Gladys se quedó metida en el closet. Que al abrir la puerta entra Eduardo y Roberto se quedó detrás de éste. Que ella abrió e inmediatamente corrió hacia la cama. Que entró Eduardo y Roberto se quedó en la puerta, que ahí Eduardo saca el revólver y le dispara a Roberto cuatro disparos consecutivos. Que ella no podía ver a Roberto porque quedaba detrás. Que ahí inmediatamente se viró hacia ella y le disparó dos disparos, que eso fue enseguida, rápido, que la puerta se mantenía abierta. Que cuando esto pasaba, ella se encontraba como a quince pies retirada de Eduardo. Que ahí le disparó cuatro disparos a Roberto violentamente encolerizado y que decía: ‘si no quieres a un negro, tampoco no quieres a un blanco’.” (E.N.P., pág. 18) (Énfasis nuestro.)
El apelante alegó defensa propia. Su testimonio fue al efecto de que se vio precisado a disparar contra Pérez Díaz, estando en ese momento Ana en el pasillo, para repeler la agresión de éste mientras avanzaba sobre él armado de una cuchilla. La prueba de cargo estableció que el agente Víctor M. París, quien esa misma noche se personó a la casa de Ana a *875investigar los hechos luego de recibirse una llamada telefónica en el cuartel, al examinar el cadáver del occiso le ocupó “una cuchilla faca en su mano izquierda; la cual él le quitó fácilmente ya que la mano con la que tenía empuñado el mango de la curva estaba flágil [sic].” Aseguró que la tenía “con la mano cerrada en la izquierda, de la cual él la sacó.”
El jurado rindió veredicto de asesinato en segundo grado por la muerte de Pérez Díaz, tentativa de homicidio por la agresión a Ana, y culpabilidad por la portación ilegal del arma homicida.
Los autos revelan que el juicio se desarrolló en ambiente de tensión. Comenzó el 19 de septiembre de 1977 y se extendió hasta el 30 de dicho mes y año, en que se produjeron los veredictos condenatorios. Contra el abogado del apelante 0) se suscitaron dos incidentes por desacato, resueltos ambos el 30 de septiembre, después de retirarse el jurado a deliberar. En uno se le imputó “no haber comparecido a la hora, según se le había indicado por el Tribunal”, y se le absolvió a base de darle “el beneficio de la duda.” (Minuta del 30 de septiembre de 1977.) El otro es el que motiva el señalamiento de error que comentamos ahora, por el cual se le declaró culpable y se le sentenció a pagar $200 de multa o a cumplir un día de cárcel por cada cinco dólares que dejara de pagar. Esta sentencia fue revocada por nosotros el 18 de abril de 1978 (caso Cr-77-133).
Examinemos este segundo incidente. Surgió mientras el fiscal consumía su informe al jurado. Una enmienda propuesta a la exposición narrativa de la prueba señala que se produjo este incidente luego de objetar el abogado defensor el argu-mento del fiscal de que la faca ocupada en la mano cerrada del occiso fue puesta allí por el apelante para fabricar un caso de defensa propia. La objeción fue desestimada por el juez sentenciador “aduciendo en presencia del jurado que la evidencia presentada justificaba la inferencia hecha por el Fiscal [síc] en tal sentido.”(2)
El incidente que entonces se produjo fue como sigue:
*876“Lcdo. Ruidíaz.-
Que diga la parte que estaba fuera del . . . porque eso es importante que el jurado, no la parte afuera y la otra, eso desvirtúa todo lo que se ha dicho aquí.
Hon. Juez:
El jurado va a resolver, tiene como prueba la fotografía, el cuerpo aparece completo dentro del cuarto, el jurado considerará eso, es evidencia en el caso.
Lcdo. Ruidíaz:
Objetamos la forma del informe al jurado, está comentando la técnica usada por la defensa para contrainterrogar los testigos, lo cual entendemos que lo que puede traer es más confusión en la mente del jurado.
Hon. Juez:
Sin lugar la objeción. Continúe el señor fiscal.
Lcdo. Ruidíaz:
Perdón, si hubiera el revólver no, ‘un revólver’. Y me refiero al récord qué fue lo que dijo.
Hon. Fiscal.-
Vamos a cambiar ‘un’ por ‘el’.
Lcdo. Ruidíaz:
Hay mucha diferencia.
Hon. Juez:
Colega, y hágame el favor, ya hizo el señalamiento y se dirige al Tribunal, no quiero más discusión.
Lcdo. Ruidíaz:
Voy a permanecer callado y no voy a decir nada. Voy a permanecer callado, no voy a hablar más, Vuestro Honor.
Hon. Juez:
Mire, antes de que se termine este proceso el compañero me va a responder a mí por desacato. Y no se le ocurra levantar una palabra más. Así que haga buena su palabra, que no se va a levantar más a protestar.” (T.E., págs. 2-4.)
El caso fue sometido al jurado para su deliberación a eso de las 4:40 de la tarde. Alrededor de las 6:10 regresó el jurado a sala para solicitar instrucciones adicionales sobre la tentativa de asesinato. La exposición narrativa señala lo siguiente, pág. 34:
“. . . En este incidente el Juez solamente dijo en términos generales lo siguiente: De entender que se había cometido un delito *877pero si tenían duda entre tentativa de asesinato y tentativa de homicidio era el deber del Jurado darle el beneficio de la duda, rindiendo un veredicto por delito menor si hay esa duda, debe ser el veredicto tentativa de homicidio.”
“No por haberse expresado en innumerables ocasiones debe dejarse de repetir, que uno de los derechos más preciados que tiene el ciudadano en nuestra comunidad es que cuando se le acusa de delito se le juzgue en tales circunstancias que el proceso que se le celebre esté rodeado de todas las garantías que hacen posible un juicio justo.” Así se expresó este Tribunal en Reyes v. Tribunal Superior, 84 D.P.R. 29, 37 (1961), palabras que reiteró en Pueblo v. Toro Goyco, 84 D.P.R. 492, 499 (1962), y que tendrán vigencia mientras perduren el derecho a un juicio justo e imparcial y el principio de que todo acusado se presume inocente y su culpabilidad deberá probarse más allá de duda razonable. Esencial a la salvaguarda de esos principios es el derecho del acusado a estar asistido eficazmente de abogado durante todas las etapas del juicio.
Se ha resuelto en diferentes jurisdicciones estatales esta-dounidenses que la amonestación o reprimenda a un abogado, hecha en presencia del jurado, aun cuando no se le castigue por desacato, constituyen una privación del derecho del acusado a un juicio justo y a estar efectivamente asistido de abogado. Véanse Dale v. State, Okl. Cr., 441 P.2d 476, 477 (1968); State v. Collins, S.C. Washington, 400 P.2d 793, 795 (1965); People v. Bedard, 1 Ill.2d 622, 145 N.E.2d 54, 57 (1957); People v. Rodríguez, 32 App. Div.2d 545, 299 N.Y.S.2d 632; 3 Wharton’s Criminal Procedure, 21a. ed., see. 485, pág. 353. Se señaló en Dale, supra, que “reprender al abogado de un acusado en presencia del jurado es altamente perjudicial. Si la conducta del abogado es impropia la corte debe excusar al jurado antes de impartir una reprimenda o de amenazar con castigarle con multa o prisión por descato.” Esto constituye error perjudicial que justifica revocar, particularmente en presencia de ‘prueba punzantemente conflictiva’ (evidence sharply conflicting). Dale, supra, pág. 478.
*878La misma doctrina se ha seguido en la jurisdicción federal. Se resolvió en United States v. Coke, 339 F.2d 183, 185 (2nd Cir. 1964), que aun en el caso de una reprimenda merecida por el abogado, debe hacerse fuera de la presencia del jurado para que no se prive al acusado de su derecho a un juicio justo. En United States v. Kelley, 314 F.2d 461, 463-464 (6th Cir. 1963), bajo una situación parecida a la que consi-deramos, se resolvió que una amonestación al abogado del acusado para que dejara de sonreír y señalar con el brazo hacia el jurado, so pena de desacato, hecha en presencia de dicho cuerpo, y la subsiguiente censura por conducta que el juez insinuó era antiética, constituyeron error perjudicial en violación del derecho del acusado a un juicio justo.
El tratamiento adverso que un juez dé a un abogado defensor ante el jurado prejuicia a éste en contra del acusado. Rothblatt, Prejudicial Conduct of the Trial Judge in Criminal Cases, 2 Criminal Law Bulletin 3 (1966); Nota, Judicial Intervention in Trials, 1973, Wash. U.L.Q. 843, 852. En el ámbito federal se considera que las amonestaciones que el juez haga al abogado defensor constituyen un fundamento para un nuevo juicio si éstas operan para privar al acusado de un juicio justo e imparcial, ya sea porque le privan de asistencia legal efectiva o porque influyen al jurado y crean en éste prejuicios en su contra. Bursten v. United States, 395 F.2d 976, 983 (1968); Johnson v. United States, 356 F.2d 680, 683 (1966).
No veo razón alguna para que esas normas no apliquen en nuestra jurisdicción, donde rigen los mismos principios constitucionales invocados en los citados casos, sentados sobre la premisa específicamente articulada en la Carta de Derechos de nuestra Constitución como base esencial de nuestro sistema de impartir justicia, de que la dignidad del ser humano es inviolable. Nada puede repugnar más a la dignidad del ser humano que privarlo injustamente de su libertad. Nuestro sistema establece normas procesales de fundamental im-portancia como parte del debido proceso de ley para salva-*879guardar el derecho de toda persona acusada de delito a que se le celebre un juicio justo e imparcial. Esas normas, para ser efectivas, han de ser aplicadas con rigurosidad.
Es difícil señalar en qué casos un incidente como el que aquí consideramos puede haber afectado el derecho a un juicio justo. Tal determinación ha de basarse en consider-aciones subjetivas. No se ha descubierto el medio que permita penetrar la mente de cada jurado para hallar el por qué de su fallo. Pero sabemos que hay incidentes que influyen y fácilmente pueden desviar el razonamiento u obnubilar la deliberación de forma tal que se impida aflorar la duda razonable que pueda haber conciencia adentro. ¿Cómo ar-monizar en este caso el veredicto de asesinato por la muerte de Roberto Pérez Díaz con el de tentativa de homicidio en la persona de Ana Becerra?
Los hechos del caso nos presentan una discusión agria entre dos personas ebrias, con unas faldas de por medio, que culminan en la muerte de uno y en que la mujer resulta herida de bala. El acusado hizo uso de un arma de fuego. El cadáver del occiso, aun fláccido, empuñaba en su mano izquierda una cuchilla tipo faca. El incidente ocurre en un pasillo en un segundo piso, frente al dormitorio en que estaba la mujer. No hay prueba de cómo comenzó la discusión entre los dos hombres, aunque sí de que era acalorada. Ana y su hija estaban encerradas por temor. Los testigos señalan que el acusado salió corriendo inmediatamente después de los dis-paros. Esto motivó una instrucción al jurado sobre el alcance de la “huida” como prueba circunstancial incriminatoria. ¿Es esto compatible con la fría calculación insinuada por el fiscal de poner la faca en el puño del occiso antes de la llamada huida?
La condición humana es frágil, sobre todo la de las personas sencillas y humildes, como son la mayoría de las que actúan como jurados. La inclinación que el juez pueda tener con respecto a la adjudicación de los hechos, si conocida del jurado, tiene un enorme peso en su decisión. Ellos desconocen *880los intrincados problemas sobre la aplicación del Derecho penal y su desenvolvimiento en función de los ordenamientos procesales. Miran al juez como orientador. Cualquier expresión o gesto suyo que pueda considerarse como indicio de su pensamiento ha de tener necesariamente un gran impacto en la mente de cada jurado y en su proceso decisional. Se ha reconocido como un axioma el hecho de que el jurado es altamente sensible a toda manifestación judicial, debido a la autoridad que para el jurado conllevan las palabras del juez. Moody v. United States, 377 F.2d 175, 179(1967). En Bursten v. Unites States, supra, se hizo referencia al impacto sobre el jurado de las manifestaciones del juez como materia de conocimiento judicial. Véanse, además, Conner, The Trial Judge, His Facial Expressions, Gestures and General Demeanor — Their Effect on the Administration of Justice, 6 Am. Crim. L. Q. 175 (1968); y nota, Judges’Nonverbal Behavior in Jury Trials: A Threat to Judicial Impartiality, 61 Va. L. Rev. 1266 (1975). ¿Puede sustraerse el jurado de sentir animosidad hacia el abogado que es reprendido por el juez por supuestas faltas a su respeto o conducta impropia? ¿Puede garantizarse que esa animosidad no se refleje en su veredicto?
Los hechos, los incidentes, y las circunstancias todas que revelan los autos dejan en mi ánimo serias dudas sobre si tuvo el apelante un juicio justo. De ordinario no intervendría con la apreciación de la prueba hecha por el jurado. En este caso, sin embargo, esa apreciación de la prueba pudo ser desviada por el incidente de desacato y ser perjudicial. Estas consideraciones me impiden aceptar el dictamen de mis compañeros jueces de que el segundo error no se cometió.
Revocaría las sentencias apeladas y ordenaría la celebración de un nuevo juicio.